Appeal from an award in favor of claimant. Claimant, a barber, became disabled as the result of irritative dermatitis venanata of his right hand due to the nature of his employment. He was given other employment by said employer of a nature which did not cause skin irritation. There is evidence that he was discharged from this employment. The award is for reduced earnings due to said disablement. Award unanimously affirmed, with costs to the State Industrial Board. Present —• Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.